Citation Nr: 0109501	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-02 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether the veteran's income for the period from January 
1, 1998, to January 31, 1999, is excessive for the payment of 
improved pension benefits for that period.

2.  Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the calculated amount of $3,118.

 (The issue of entitlement to service connection for left jaw 
disability is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1971 to 
October 1973.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, as well as from a January 2000 decision by the 
Committee on Waivers and Compromises (Committee) located in 
the Detroit RO.

The Board notes that the veteran's representative, in August 
1999, appears to have raised the issue of entitlement to 
service connection for PTSD.  This matter is therefore 
referred to the RO for appropriate action.

The issue of entitlement to waiver of recovery of an 
overpayment of VA pension benefits in the calculated amount 
of $3,118 is addressed in the remand at the end of this 
action.


FINDING OF FACT

The veteran's countable annual income for VA purposes for the 
period from January 1, 1998, to January 31, 1999, is in 
excess of $8,665, and this is not in dispute.


CONCLUSION OF LAW

The veteran's countable income for the period from January 1, 
1998, to January 31, 1999, is in excess of the maximum amount 
allowable for payment of pension benefits.  38 U.S.C.A. § 
1521(a) (b) (West 1991); 38 C.F.R. §§ 3.3(a), 3.23, 3.271, 
3.273 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the RO's most recent consideration 
of the veteran's claim, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the RO has found the claim to be 
well grounded and that the veteran has been informed of the 
laws and regulations applicable to his claim.  Additionally, 
there is no outstanding evidence which should be obtained.  
In sum, the facts relevant to this claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
deciding this claim without first affording the RO an 
opportunity to consider the claim in light of the VCAA. 



Factual background

On file is a December 1997 decision by an Administrative Law 
Judge for the Social Security Administration (SSA).  The 
decision granted the veteran eligibility for disability 
benefits from SSA.

Of record is an Improved Pension Eligibility Verification 
Report (EVR) dated in January 1998.  The veteran reported on 
that form that he was not married, and had no dependents.  He 
reported that he received gross monthly income of $514 from 
SSA, starting in January 1998, with no other income from any 
other source.  He listed $2,100 in assets held in cash or 
bank accounts.  He claimed no medical expenses in offset of 
any income.

In a May 1998 rating decision, entitlement to a permanent and 
total disability rating for pension purposes was granted.  In 
a letter to the veteran issued later in May 1998, the RO 
informed the veteran that he would, for the period from 
October 1, 1997, to November 30, 1997, receive a monthly 
pension payment from VA of $701, based on a countable annual 
income of $63 (representing interest on the $2,100 presumably 
held by the veteran in bank accounts); the letter noted that 
the maximum annual rate for VA pension was $8,486 in 1997.  
The letter noted that, effective December 1, 1997, the 
maximum annual rate for VA pension was $8,665, and the 
veteran consequently would receive $716 monthly from December 
1, 1997, to January 31, 1998.  Effective February 1, 1998, 
however, he would receive $202 monthly, based on the 
calculated income of $6,168 from SSA, and $63 in interest. 

In an EVR dated in January 1999, the veteran reported gross 
monthly income of $520 from SSA, in addition to his VA 
pension.  He reported no other income or assets.  He claimed 
no medical expenses in offset of any income.

Of record is a February 1999 Report of Contact indicating, 
based on information provided by SSA, that the veteran had 
received a net retroactive lump sum payment from SSA of 
$7,103 in December 1997.

In a February 1999 letter, VA informed the veteran that SSA 
had confirmed receipt by the veteran in December 1997 of a 
net sum of $7,103 from that agency.  The letter indicated 
that since $514 of that sum was presumably meant for his 
regular December 1997 SSA allowance, VA would count a net 
payment of $6,589 as one time income for the veteran for the 
period from January 1998 to January 1999, in addition to his 
regular monthly income of $514 from SSA for that period.  The 
letter noted that the veteran's income for 1998 was, 
consequently, $12,757, far in excess of the maximum rate of 
VA pension of $8,665.  The letter proposed, in light of the 
above, to retroactively stop the veteran's pension payments 
from January 1998 to January 1999, and to resume payments 
effective February 1, 1999, at the rate of $211 per month 
based on a monthly income of $520 from SSA.

In an August 1999 letter, the RO notified the veteran that 
the proposed retroactive cessation of VA pension benefits for 
January 1998 to January 1999 had been implemented.

On file are SSA statements submitted by the veteran in August 
1999, which confirm that the veteran received a net payment 
of $7,103.25 in 1997 from that agency, and net payments in 
1998 totaling $6,167.60.

Analysis

Under the applicable regulations, improved disability pension 
is a benefit payable by VA to veterans of a period of war 
because of disability.  Basic entitlement to such pension 
exists if, among other things, the veteran's income is not in 
excess of the applicable maximum pension rate specified in 38 
C.F.R. § 3.23.  38 U.S.C.A. § 1521(a),(b); 38 C.F.R. § 
3.3(a)(3) (2000).  Pension benefits shall be paid at the 
maximum annual rate reduced by the amount of annual income 
received by the veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 
3.3(a)(3)(vi), 3.23(a), (b), (d)(4).  Effective December 1, 
1997, the maximum annual rate of improved disability pension 
for a veteran with no dependents was $8,665.  38 C.F.R. § 
3.23(a).  62 Fed. Reg. 66408, 66409 (1997).

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated. 38 C.F.R. § 3.271(a)(1).

Nonrecurring income, received or anticipated on a one-time 
basis during a 12-month annualization period, will be counted 
as income for a full 12-month annualization period following 
receipt of the income.  38 C.F.R. § 3.271(a)(1),(3).

The amount of any nonrecurring countable income received by a 
beneficiary shall be added to the beneficiary's annual rate 
of income for a 12-month annualization  period commencing on 
the effective date on which the nonrecurring income is 
countable.  38 C.F.R. § 3.273(c).

The record reflects and the veteran does not dispute that the 
veteran received monthly payments from SSA, countable as 
income, of $514 for the period from January 1998 to January 
1999, for an annualized income of $6,168 from that source.  
The record also reflects, and the veteran also does not 
dispute, that the veteran received a retroactive net lump sum 
payment from SSA in December 1997 of $7,103.  Deducting an 
additional $514 (to account for the regular payment for the 
month of December 1997), the veteran therefore received 
$6,589 for VA pension purposes in additional income as the 
result of that lump sum payment, for a total income of over 
$12,000 for the period from January 1, 1998, to January 31, 
1999.  The veteran has not alleged, nor does the record show, 
that any income received by the veteran for the referenced 
period is excludable under 38 C.F.R. § 3.272.  Nor does the 
veteran claim any medical expenses in offset of his income 
for that period.  As discussed previously, the maximum 
allowable income for VA pension purposes for 1998 is $8,665.

Since the veteran's Social Security benefits are considered 
countable income and since these benefits equaled over $8,665 
for the period from January 1, 1998, to January 31, 1999, the 
veteran's income for that period exceeded the maximum annual 
rate of pension for a veteran with no dependents.  Since the 
pertinent facts are not in dispute and the law is 
dispositive, the veteran's claim must be denied because of 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 


ORDER

The Board having determined that the veteran's countable 
income for the period from January 1, 1998, to January 31, 
1999, is excessive for the payment of improved disability 
pension, the appeal is denied.


REMAND

Briefly, with respect to the veteran's claim for waiver of 
overpayment of pension benefits in the calculated amount of 
$3,118, the record reflects that the Committee denied the 
veteran's request for a waiver of the overpayment in January 
2000.  Thereafter, the veteran submitted a Financial Status 
Report in February 2000, in which he essentially contended 
that he could not afford to repay the debt.  The Board 
construes the February 2000 Financial Status Report to 
constitute a Notice of Disagreement with the January 2000 
decision by the Committee.  The Board notes that the veteran 
has not been issued a statement of the case with respect to 
the January 2000 decision.  Therefore, this issue must be 
remanded for further development by the RO.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should issue a statement of 
the case to the veteran and his 
representative addressing the issue 
of entitlement to waiver of recovery 
of an overpayment of VA pension 
benefits in the calculated amount of 
$3,118.  The veteran and his 
representative should be clearly 
advised of the requirements to 
perfect an appeal with respect to 
the January 2000 decision.  If the 
veteran thereafter submits a timely 
substantive appeal with respect to 
this issue, the RO should undertake 
any other indicated development.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 



